Citation Nr: 9932123	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-39 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to apportionment of the veteran's compensation 
benefits for his child in the appellant's custody.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to Special Apportionment Decisions of July 1992 and 
October 1992.  In those decisions, the Regional Office (RO) 
denied the appellant's claim for apportionment of the 
veteran's compensation benefits.


REMAND

A review of the record reflects that additional development 
by the RO is necessary before the Board can proceed with 
further appellate review of the appellant's claim.  

The appellant contends, on behalf of her child, that she 
should be entitled to an apportionment of the veteran's VA 
disability compensation benefits because he receives 
additional VA benefits for his child.  It is further 
contended that the veteran has been erratic and irresponsible 
in his child support payments and that there is such 
financial hardship on the part of the child to warrant 
apportionment.  Applicable law allows for an apportionment of 
a veteran's compensation benefits if the veteran's spouse or 
child is not in his or her custody and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse or child's support.  38 U.S.C.A. § 5307(a) (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (1999).  However, if a 
veteran is providing for his or her dependents, no 
apportionment will be made.  38 C.F.R. § 3.450(c) (1999).  
Nevertheless, a veteran's compensation may be specially 
apportioned if hardship is shown to exist on the part of the 
veteran's dependent as long as such apportionment would not 
cause undue hardship to the veteran.  38 C.F.R. § 3.451 
(1999).

Initially, the Board notes that the RO in its prior 
adjudication of this claim, did not consider the provisions 
of 38 C.F.R. § 3.451.  

It is also noted that in response to the appellant's request 
for a hearing, the RO notified the appellant by letter that a 
hearing was scheduled for March 3, 1993.  However, the RO did 
not notify the veteran of the appellant's request or of the 
scheduled hearing as contemplated in contested claims 
procedures.  38 C.F.R. § 20.713 (1999).  On the date of the 
scheduled hearing, the appellant presented testimony in 
support of her claim, but the veteran did not attend.  As the 
claim is contested, the parties are entitled to procedural 
development of all evidence submitted in support of the 
claim.  In this case, the appellant has testified at a 
personal hearing and a copy of her hearing transcript has 
been prepared.  Since the veteran was not informed of the 
hearing, he should be furnished a copy of the transcript and 
given an opportunity to respond thereto.  

In addition, the most recent financial statements from both 
the veteran and the appellant reflect 1992 income and 
expenses.  Evidence has been received that would indicate the 
veteran's financial situation has changed significantly.  It 
is noted that by rating decision dated March 1998, his 
disability compensation increased from a combined evaluation 
of 40 percent to 60 percent, effective from October 17, 1997.  
In addition, the veteran submitted documentation in 1994 of a 
change in his marital status.  In 1995, the veteran also 
submitted documentary evidence in support of his contention 
that he is currently paying court-ordered child support in 
the amount of $86.00 per month.  Thus, on remand, a more 
recent financial statement from each party would be helpful.

In light of the foregoing, the claim is remanded to the RO 
for the following actions:

1.  The RO should provide the veteran a 
copy of the appellant's hearing 
transcript for review and afford him an 
appropriate time period either to request 
a hearing or to file a written statement 
in response.  If appropriate, the RO 
should then afford the veteran a hearing 
and afford the appellant an opportunity 
to be present in accordance with hearings 
in contested claims.

2.  The RO should contact the appellant 
and the veteran and request that each 
submit a current financial statement 
concerning 1999 income and expenses.  

3.  Thereafter, the RO should review the 
appellant's claim.  The RO should then 
provide the appellant and her 
representative, and the veteran, a 
Supplemental Statement of the Case with 
all pertinent laws and regulations, 
including 38 U.S.C.A. §§ 5307 and 7105A 
(West 1991) and 38 C.F.R. §§ 3.450, 
3.451, 3.452 (1999), and afford them the 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate review.

The appellant and the veteran each has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to obtain additional 
development and to ensure that the veteran is afforded due 
process.  The Board does not intimate any opinion, favorable 
or unfavorable, as to the merits of this claim.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 	(CONTINUED ON NEXT 
PAGE)
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).












